DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 8-14 are allowed. The following is an examiner's statement of reasons for allowance: The claims 8-14 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) sending the cost to a public server; generating a cost reimbursement data file according to the cost at the public server; submitting the cost reimbursement data file to a private server when connected to the public server; associating the cost reimbursement data file to a ledger at the private server, wherein the ledger corresponds to a policy for using the printing device; applying the policy to the cost reimbursement based on information from the ledger, wherein the policy is stored on the private server; and  determining a payment for printing the document according to the policy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2007/0265925 to Peeters which teaches a paperless billing process for enabling expedited and simplified payments of print volume bills by customers of printing systems. A method of performing a billing process for the copies or prints produced by customer of a printing system is provided where the printing system comprises a memory that stores product usage data indicating a measurement of the actual use of the printing system. The printing system first accesses the memory to retrieve the product usage data. Then, the printing system calculates billing data using the retrieved product usage data. A bill is presented to the customer based on billing data, and the printing system receives user input from the customer indicating whether the customer authorizes the billing data. If so, a message is sent from the printing system to a billing service, wherein the message includes information indicating the authorized billing data. Thus, the bills are generated locally by the printing system using the printer user interface. However, Peeters fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.         

The other prior art is US Publication No. 2014/0132970 to Song et al. which teaches a system and method for providing high resolution to be printed on a printing device, from video viewed on a display device by viewing video, on the display device, the video being received from a content provider over a network; controlling, thought a user interface displaying of the video on the display device; selecting, thought the user interface, an image in the viewed video to be captured for printing; generating, in response to a user selecting an image to be captured for printing, video scene identification information corresponding to the select video; transmitting the video scene identification information to the content provider; receiving, from the content provider, a high resolution image corresponding to the video scene identification information; and printing the received high resolution image. However, Song et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 08/03/2022 where the Applicants hereby elect without traverse, Species I, claims 8-14.

The claims have been amended as follows:
15. (Cancelled).
16. (Cancelled).
 17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).
21. (Cancelled).
22. (Cancelled).
23. (Cancelled).
24. (Cancelled).
25. (Cancelled).
26. (Cancelled).
27. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675